Case 1:20-sw-00324-ZMF Document3 Filed 01/12/21 Page 1 of 6

AO 93C (08/1 8) Warrant by Telephone or Other Retiable Electronic Means a“ Original O Duplicate Original

‘UNITED STATES DISTRICT COURT

for the
District of Columbia

In the Matter of the Search of
THE PERSON OF

_ WILLIAM A. FOSTER JR., B/M,

5 _ 20-sw-324
DOB:.5/30/1994, PDID: 615-976 Case No, 20-sw

Nee ee ee ee

WARRANT BY TELEPHONE OR- OTHER RELIABLE ELECTRONIC MEANS

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
of the following person or property located inthe = = = = s«Cisttrictof _.. . Columbia

fidentifi the person or describe the property to be searched and give its location):

WILLIAM A. FOSTER JR., B/M, DOB: 5/30/1994, PDID: 615-976, who is in the custody of Law Enforcement.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identifi the person ov describe the property to be seizect}!

a saliva sample from the defendant's mouth.

YOU ARE COMMANDED to execute this warrant on or before 01/13/2021 tor to exceed 14 days)
(4 in the daytime 6:00 a.m: to 10:00 p.m. (lat any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to _ MAGISTRATE JUDGE ZIA M. FARUQUI
_¢ United States Magistrate Judge)

a Pursuant to 18 U.S.C. § 3 103a(b), 7 find that immediate notification may have an adverse result listéd in £8 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate hax)

O for —s days (not to exceed 30) + © until, the facts justifying, the later specific date of
bs Zia M. Faruqui

Date and time issued: 12/30/2020 2020.12.30 17:47:55 -05'00

Judge’ 's Signature —

City andstate Washington,DC. _ MAGISTRATE JUDGE ZIA M. FARUQUI

Printed name and title
Case 1:20-sw-00324-ZMF Document 3 Filed 01/12/21 Page 2 of 6
AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means (Page 2)

 

 

 

 

Return
Case No.: Date and time warrant executed: Copy ve and inventory left with:
20-sw-324 NADOAEY 4 2OZN @, 10Z6 Ho. UA TELLARA jZ.

 

Inventory made in the presence of:

b.é. OG Tioveemsvaron. tAveacna
Inventory of the property taken and name(s) of any person(s) seized:

(% Saciva SAMPLE. FIZOrA LO teria Rese

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

     

Dates ilé [zz

 

_ Executing office Sighatyre

Orica, Samy Peete

Printed name and tithe

 

 

 
Case 1:20-sw-00324-ZMF Document 3 Filed 01/12/21 Page 3 of 6

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

IN THE MATTER OF THE

APPLICATION OF THE UNITED

STATES OF AMERICA FOR A SEARCH Case No. 20-SW-324
WARRANT FOR THE PERSON OF

WILLIAM A. FOSTER JR., B/M,

DOB: 5/30/1994, PDID: 615-976

AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A SEARCH WARRANT

 

I, Scott Possinger, an Officer with the Metropolitan Police, hereinafter the Affiant, being
duly sworn, deposes and states as follows:

AGENT BACKGROUND: [ am an officer with the Metropolitan Police Department (MPD),
currently assigned to the Robbery Suppression Unit in the First Police District. I have been a
member of MPD for approximately five (5) years. i have been with the Robbery Suppression Unit
for approximately three (3) years. | have participated in numerous cases involving the recovery of
firearms. | am familiar with firearms and firearms law in the District of Columbia.

SUBJECT: For the person of WILLIAM A. FOSTER JR., B/M, DOB: 5/30/1994, PDID:
615-976.

INVESTIGATION:

“On Monday, December 21, 2020, your affiant and other members of the Metropolitan
Police Department (MPD) First District Crime Suppression Team (1D CST) predicated a narcotics
investigation into 1025 13" Street Southeast, Apartment 22 in Washington, D.C. after receiving
an anonymous tip regarding narcotics activity in the apartment. Based off of the investigation, your
aifiant obtained a Superior Court for the District of Columbia residential search warrant for 1025
13" Strect Southeast, Apartment 22 (Warrant Number 2020 CSW 5503) signed by Judge Christian
on December 23, 2020,

On Wednesday, December 23, 2020 at approximately 6:26 p.m., members of MPD 1D
CST responded to 1025 13" Street Southeast, Apartment 22 to execute the signed residential search
warrant. The door to the apartment was unlocked and officers entered after announcement. Officers
immediately encountered an individual, later identified as William Foster (Defendant William
Foster) and another adult male subject (IT) sitting in the living room. While clearing the rest of the
apartment, officers encountered another individual, later identified as Raymond Benson
(Defendant Benson), exiting a rear bedroom. All three individuals were detained. Officers began
their search for narcotics or narcotic related accessortes.

Officers began their search in the rear bedroom where Defendant Benson was observed
exiting moments before. Upon searching the bedroom closet, Officer Ak located a Glock 17
Case 1:20-sw-00324-ZMF Document 3 Filed 01/12/21 Page 4 of 6

firearm sitting on the closet shelf and underneath several pairs of pants. Officers recovered a single
yellow zip containing a rock like substance inside. Officer Prendergast later field tested the
unknown rock like substance, which tested positive for a cocaine base. Also during a search of the
rear bedroom, Officer Prendergast recovered what is believed to be Defendant Benson’s ceil phone
that was laying on the bedroom floor. The cell phone had a photo of Defendant Benson as the lock
screen photo.

. ‘Upon searching a second bedroom inside ofthe target apartment, Officer Atkins discovered
two additional handguns sitting on the shelf inside of the bedroom closet, Both handguns were
inside ofa green in color cosmetics bag. Officer Atkins also discovered three handgun magazines
inside of the same green cosmetics bag.

_ After discovering the two handguns, Officer Atkins located Defendant William Foster’s
District of Columbia identification card inside of a small shoulder bag, which was hanging on the
same closet door where both handguns were recovered. While on scene, Sergeant Gupton spoke
to the leaseholder of the apartment who confirmed that Defendant William Foster stays in the same
bedroom where the two handguns were recovered. The leaseholder of the apartment is Defendant
William Foster and Subject Deangelo Foster’s mother. Mail matter in the name of Deangelo Foster
{Subject Deangelo Foster) was also found in the bedroom where the two firearms and three
magazines were found.

_ As Officer Perez assisted Officer Atkins with the search of the second bedroom, Officer
Perez located a 1/3 full half ounce vial of suspected Phencyclidine. Officers Atkins and Perez
confirmed that the liquid inside of the half ounce vial emitted an odor consistent with that of
Phencyclidine. Based on Officer Perez’s training and experience, the recovered vial and liquid is
more consistent with possession with the intent to distribute, rather than mere possession. Inside
of the same bag where the liquid Phencyclidine was recovered, Officer Perez located an eye
dropper and gloves from the bag. Officer Perez identified these items as commonly used in the
distribution of Phencyclidine. Officer Perez also recovered numerous small zips underneath the
bed inside of the same bedroom where Defendant William Foster’s identification card and mail
matter in the name of Subject Deangelo Foster was found.

Defendant William Foster and Defendant Benson were placed under arrest. [T was
identified and released. Subject Deangelo Foster was not home at the time of the execution of the
search warrant.

Forensic Scientist Wilson of the District of Columbia’s Department of Forensic Sciences
responded to the location to recover the firearms.

There were three firearms recovered. The first was determined to be a Glock, model 17, 9
millimeter handgun with a serial number of BGR651. When it was recovered, it was loaded with
one (1) round in the chamber and thirty-two (32) rounds in a thirty-three (33) round capacity
magazine. The second was determined to be a Ruger, model P90, .45 caliber handgun with a serial
number of 660834. When it was recovered, it was unloaded, with no round in the chamber and no
magazine in the magazine well. The third was determined to be a Kel-Tec, model P-11, 9
millimeter handgun with a serial number of 117704. When it was recovered, it was unloaded, with
Case 1:20-sw-00324-ZMF Document 3 Filed 01/12/21 Page 5 of 6

no round in the chamber and no magazine in the magazine well. There were also three additional
magazines loaded with ammunition recovered in the same bag as the Ruger and Kel-Tec firearms.
The first was silver in color with seven (7) .45 caliber rounds in an unknown capacity magazine.
The second and third were both black in color, each containing ten (10) 9 millimeter rounds ina
ten (10) round capacity magazine. There are no firearm or ammunition manufacturers in the
District of Columbia. Therefore, the firearm in this case would have traveled in interstate
commerce.

A criminal history check of Defendant William Foster through the National Crime
Information Center (NCIC) confirmed that the defendant has a prior felony conviction for Robbery
in the Superior Court for the District of Columbia, case number 2017 CF3 1571. The defendant
was sentenced to thirty-six (36) months of incarceration for this conviction. The defendant is still
on supervision for this case. The defendant has an additional prior felony conviction for Carrying
a Pistol without a License in the Superior Court for the District of Columbia, case number 2015
CF2 11840. The defendant was sentenced to twenty-four (24) months of incarceration for this
conviction. Therefore, the defendant was aware at the time of his arrest in this case that he had
prior convictions for crimes punishable by more than one year.

Detendant William Foster is at liberty in the community, but on supervision by the Court
Services and Offender Supervision Agency (CSOSA) of Washington, D.C. Your affiant will work
with his CSOSA Agent to execute this buccal warrant and retrieve a swab at a meeting.

The defendant’s arrest occurred during the COVID-i9 health emergency. This emergency
resulted in significant changes to the day-to-day operations of the Central Cell Block, the D.C.
Jail, the United States Marshal’s Service, the U.S. District Court, and the U.S. Attorney’s
Office. Due to these changes as well as heightened concerns for the well-being of law enforcement
officers, arrestees, and employees of the Department of Forensic Sciences, a buccal swab warrant
was not obtained and a buccal swab was not taken at the time of the defendant’s arrest. Your
affiant is completing the follow up investigation on this case.

As is noted above, in the context of investigating this crime, officers recovered three
separate firearms: a Glock, model 17, 9 millimeter handgun with a serial number of BGR651; a
Ruger, model P90, .45 caliber handgun with a serial number of 660834; a Kel-Tec, model P-11, 9
millimeter handgun with a serial number of 117704. Additionally, three separate magazines were
recovered: a silver in color magazine loaded with seven (7) .45 caliber rounds; two black in color
ten (10) round capacity magazines, each containing ten (10) 9 millimeter rounds. Based upon your
Affiant’s training and experience in the recovery of firearms in similar circumstances, these
firearms and magazines likely contain DNA. In my experience, some DNA is often left on and
recovered from evidence of this kind.

Based upon the facts of the case, there an evidentiary nexus between the recovered firearms
and/or magazines and the individual whose DNA is sought. The Glock 17 was recovered from the
bedroom closet that officers observed Defendant Benson from exiting. The Ruger firearm, the Kel-
Tec firearm, and the three magazines were recovered from a green cosmetic bag inside of a closet
in a bedroom of the apartment. A DC identification card was found in Defendant William Foster’s
name in a bag, hanging on the closet door that the firearms and magazines were recovered in. The
Case 1:20-sw-00324-ZMF Document 3 Filed 01/12/21 Page 6 of 6

leaseholder, Defendant William Foster and Subject Deangelo Foster’s mother, stated Defendant
William Foster stayed in the bedroom where the two firearms and magazines were recovered,
Additionally recovered from this bedroom was mail matter in the name of Subject Deangelo
Foster. These firearms and magazines will be swabbed for potential DNA, consistent with the
policies of the Metropolitan Police Department and the D.C. Department of Forensic Sciences
(“DFS”). These firearms and magazines are awaiting testing at the DFS laboratory, the Federal
Bureau of Investigation Forensics Laboratory or other accredited forensic laboratory. The
government now seeks to obtain a saliva sample from the defendant to compare the defendant’s
DNA to the DNA found on the firearms and/or magazines. A match between the defendant’s DNA
and the DNA on the firearms and/or magazines would make a fact of consequence in this case —
the defendant’s unlawful possession of the ftrearm(s) and/or magazine(s) ~ more or less probable.

PROBABLE CAUSE:

There is probable cause to search the defendant for a saliva sample containing his DNA
because there is a fair probability that his DNA is evidence ofa crime. The firearms and magazines
recovered likely contain DNA. The firearms and magazines will be swabbed for DNA, and the
government plans to test the evidence for DNA upon receipt of the defendant’s DNA. A match
between the defendant’s DNA and DNA on the firearm(s) and/or magazine(s) would make it more
or less probable that defendant committed the crime of unlawful possession of the firearm(s) or
magazine(s).

There is probable cause to search the defendant for his saliva sample as it is evidence of
the crime of Unlawful Possession of a Firearm and Ammunition by a Person Convicted ofa
Crime Punishable by Imprisonment for a Term Exceeding One Year, in violation of 18 U.S.C. §
922(2)(1). Therefore, I respectfully request that a search warrant be tssued permitting members
of the Metropolitan Police Department, members of the Federal Bureau of Investigation and/or
the D.C. Department of Forensic Sciences to take a buccal swab from Defendant William A.
Foster, Jr.

 

7 —
Lo
OIC
Date: December 30, 2020 Officer Scott Possinger, Badge #3790

Metropolitan Police Department

Subseribed and sworn pursuant to Fed. R. Crim. P. 4.1 and 4£(d)(3) on December 30, 2020.

oe Zia M. Faruqui
a —, 2020.12.30
17:48:17 -05'00'

 

ZIA M. FARUQUL,
MAGISTRATE JUDGE
FOR THE DISTRICT OF COLUMBIA
